Citation Nr: 1607306	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-24 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hallux valgus.

2. Entitlement to service connection for bilateral flat feet.

3. Entitlement to service connection eczema of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1997 until March 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from July 2011 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The Veteran has averred that she has a bilateral foot condition due to active military service. The Veteran was provided a VA examination in April 2011. The examination report reflects the Veteran was diagnosed with bilateral hallux valgus deformity and bilateral talus bunion deformity. The examination further noted the Veteran with hyperkeratotic lesions that are hyperpigmented at the proximal interphalangeal level. (The Board notes that the Veteran is currently service connected for dermatomycosis and onychomycosis of the interdigital areas of the bilateral hand and foot. However, the Veteran has separately claimed that she suffers from eczema of the feet). 

VA requested for the April 2011 examiner to provide a medical opinion as to as to whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral foot conditions are related to, or aggravated by, his military service. The April 2011 examiner concluded that after an evaluation of the service treatment records (STRs), there are no in-service events or diseases that can be attributed to the Veteran's current deformities.

The Board finds the April 2011 opinion to be inadequate. The Veteran's STRs reflect that upon entering service she was noted with bilateral mild pes planus and bilateral hallux valgus, both which were asymptomatic upon entry. (See September 1996 Report of Medical Examination). The examiner failed to opine as whether the Veteran's preexisting bilateral foot conditions were aggravated by her military service. Further, the examiner failed to opine as to whether the Veteran has eczema of the bilateral foot, and if so, whether it is related to, or aggravated by, her military service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Furthermore, when a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The April 2011 VA medical examination does not contain an opinion or an analysis for which the Board can consider in regard to entitlement to service connection for bilateral foot condition. As such, the Board finds the examination to be inadequate and must remand for an opinion discussing the clinician's determination. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for bilateral foot conditions. The claims file and copies of all pertinent records should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following: 

Specifically identify all pathology affecting the bilateral foot. 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that her bilateral foot condition was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran has eczema of the bilateral foot that was incurred in or aggravated by service?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of foot disability present (i.e., a baseline) before the onset of the aggravation.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




